        Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 1 of 31



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                               SOUTHERN DIVISION

EBLAL ZAKZOK,
FAHED MUQBIL,
JANE DOE #1, and
JANE DOE #2,
                                                 Civil Action No.: 17-cv-02969-TDC
                      Plaintiffs,
                                                 AMENDED COMPLAINT FOR
       v.                                        DECLARATORY AND INJUNCTIVE
                                                 RELIEF
DONALD TRUMP, in his official capacity as
President of the United States,
1600 Pennsylvania Avenue NW
Washington, D.C. 20500;

U.S. DEPARTMENT OF HOMELAND
SECURITY,
Serve on: Kirstjen Nielsen
Secretary of Homeland Security
Washington, D.C. 20528;

U.S. DEPARTMENT OF STATE,
Serve on:
The Executive Office,
Office of the Legal Adviser, Suite 5.600,
600 19th Street NW., Washington DC 20522;

KIRSTJEN NIELSEN
In her official capacity as
Secretary of Homeland Security
Washington, D.C. 20528;

MIKE POMPEO
In his official capacity as Secretary of State
Serve on:
The Executive Office,
Office of the Legal Adviser, Suite 5.600,
600 19th Street NW., Washington DC 20522

                      Defendants,
      Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 2 of 31



                                     INTRODUCTION

1.   Plaintiffs bring this case to challenge the constitutionality and lawfulness of President

     Donald Trump’s September 24, 2017 Proclamation, entitled “Enhancing Vetting

     Capabilities and Processes for Detecting Attempted Entry Into the United States by

     Terrorists or Other Public-Safety Threats” (Proclamation No. 9645, 82 Fed Reg. 45,161

     (Sept. 24, 2017) (the “Proclamation”).

2.   The Proclamation is the most recent of President Trump’s efforts to impose a “Muslim

     ban,” prohibiting the entry of individuals from Muslim-majority countries to the United

     States and fostering discrimination and animus toward Muslims. The Proclamation, inter

     alia, indefinitely bans virtually all travel to the United States from five Muslim-majority

     countries.

3.   Defendants have defended the Proclamation by arguing that it was intended to enhance the

     country’s national security. But the statements of President Trump and his advisors, the

     President’s prior efforts to ban travel by individuals from Muslim-majority countries, and

     the text and implementation of the Proclamation itself show that the Proclamation was not

     intended to enhance national security, and that it does not in fact do so. Defendants’ own

     words and statements demonstrate that the Proclamation is rooted in religious animus and

     that it is not reasonably related to legitimate national security concerns.

4.   The Proclamation harms Muslim citizens and permanent residents by tearing apart their

     families and denying them rights that all other Americans are provided by our country’s

     laws and regulations. The Proclamation bars Muslims’ family members from traveling to

     the United States, and it stigmatizes those Americans by treating them differently from

     other Americans and by communicating to them — and to all other Americans — that their



                                               2
      Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 3 of 31



     religion is immoral, less worthy, and not entitled to the same respect and treatment as other

     religions.

5.   The Proclamation suffers from the same legal defects as the previous Muslim bans,

     including by violating the fundamental constitutional guarantee that the Government may

     not establish or favor one religion over another.

                                JURISDICTION AND VENUE

6.   This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because this action arises

     under the U.S. Constitution and the Administrative Procedure Act (“APA”),

     5 U.S.C. § 706.

7.   This Court is authorized to award the requested declaratory and injunctive relief under the

     Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202, and the APA, 5 U.S.C. § 706.

8.   Venue is proper in this District under 28 U.S.C. §1391(b)(2) and (e)(1). Defendants are

     officers or employees of the United States acting in their official capacities and agencies

     of the United States. Plaintiff Jane Doe #2 resides in this District. No real property is

     involved in this action.

                                          PARTIES

9.   Plaintiff Eblal Zakzok, Ph.D., is a native of Syria and a lawful permanent resident of the

     United States, who currently resides in Columbus, Ohio. Dr. Zakzok teaches Surveying,

     Remote Sensing and Geographical Information Systems at the Ohio State University. After

     he was detained and tortured in Aleppo by the Syrian regime, in 2014, he fled to Turkey

     and then sought and was granted asylum in the United States. Dr. Zakzok’s wife and four

     of his five children were granted derivative asylum benefits in 2016 and came to the United

     States to join him. However, Dr. Zakzok’s eldest daughter, Turkie, was forced to remain

     in Turkey because she was over 21 years old at the time and therefore not eligible for

                                              3
       Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 4 of 31



      derivative asylum benefits. On August 25, 2017, Dr. Zakzok filed a Petition for Alien

      Relative, Form I-130, seeking approval for Turkie to immigrate to the United States. The

      petition currently is still pending with the U.S. Citizenship and Immigration Services

      (“USCIS”).

10.   Plaintiff Fahed Muqbil is an American citizen of Yemeni descent who currently resides in

      Mississippi. In 2012, Mr. Muqbil married a Yemeni national. Mr. Muqbil’s wife submitted

      an I-130 petition in June 2017, which was approved on August 17, 2017. Mr. Muqbil’s

      wife received a waiver in January 2018, and entered the country with a green card.

      Mr. Muqbil, who is Muslim, feels unwanted, different, and treated unfairly as a result of

      the Proclamation.

11.   Plaintiff Jane Doe #1 is an American citizen residing in Minnesota. She is married to a

      Somali foreign national who received a waiver from the Proclamation and entered the

      country in February 2018. Even though her husband was granted a waiver, Jane Doe #1

      believes that the Proclamation treats her like a second-class citizen.

12.   Plaintiff Jane Doe #2 is a United States citizen of Syrian descent who currently resides in

      Maryland with her mother, husband, and two children. In 2017, Jane Doe #2 submitted an

      I-130 Petition on behalf of her father, a Syrian national living in a Gulf nation, who seeks

      to immigrate to the United States and be reunited with his family. USCIS approved the

      petition, but her father has not yet been interviewed for his visa application.

13.   Defendant Donald J. Trump is the President of the United States. In addition to issuing the

      Proclamation at issue in this action, he issued executive orders on January 27, 2017 and

      March 6, 2017 banning entry of immigrant and nonimmigrant nationals of certain Muslim-

      majority countries.



                                                4
       Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 5 of 31



14.   Defendant U.S. Department of Homeland Security (“DHS”) is a federal cabinet agency

      responsible for implementing and enforcing the Proclamation at issue in this action. DHS

      is a department of the Executive Branch of the United States Government and is an agency

      within the meaning of 5 U.S.C. § 552(f). USCIS is a component of DHS that is responsible

      for adjudicating requests for immigration benefits for individuals located within the United

      States.

15.   Defendant U.S. Department of State is a federal cabinet agency responsible for

      implementing the Proclamation at issue in this action. It is a department of the Executive

      Branch of the United States Government and is an agency within the meaning of 5 U.S.C.

      § 552(f).

16.   Defendant Kirstjen Nielsen is the Secretary of Homeland Security. Secretary Nielsen has

      responsibility for overseeing enforcement and implementation of the Proclamation by all

      DHS staff. She is sued in her official capacity.

17.   Defendant Mike Pompeo is the Secretary of State and has responsibility for overseeing

      enforcement and implementation of the Proclamation by all State Department staff. He is

      sued in his official capacity.

                                  STATEMENT OF FACTS

                        President Trump’s Animus Toward Muslims

18.   President Trump has repeatedly and consistently expressed animus toward Muslims and an

      irrational fear of Islam. He has made frequent, explicitly bigoted statements about Muslims

      and Islam in print, on television, via official statements, and on Twitter. President Trump’s

      prior executive orders banning travel from Muslim-majority countries and the

      Proclamation are manifestations of that religious animus.



                                               5
          Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 6 of 31



19.     In 2011, for example, Mr. Trump gave an interview in which he recounted a conversation

        in which he was asked whether there was “a Muslim problem,” to which he responded,

        “absolutely, yes.” Mr. Trump stated his belief that the Quran “teaches some very negative

        vibe.” 1

20.     Mr. Trump subsequently expressed such sentiments, including by fabricating and

        disseminating anti-Muslim tropes, throughout his presidential campaign. For example:

        a. In September 2015, at a campaign event, Mr. Trump seemingly agreed with an

            audience member’s comment that “We have a problem in this country . . . called

            Muslims.” 2

        b. In November 2015, Mr. Trump claimed that “thousands and thousands” of Muslims in

            New Jersey cheered when the World Trade Center collapsed on September 11, 2011. 3

        c. In December 2015, Mr. Trump posted the following statement on his campaign

            website: “Donald J. Trump is calling for a total and complete shutdown of Muslims

            entering the United States until our country’s representatives can figure out what is

            going on. According to Pew Research, among others, there is great hatred towards

            Americans by large segments of the Muslim population. Most recently, a poll from the

            Center for Security Policy released data showing ‘25% of those polled agreed that

            violence against Americans here in the United States is justified as a part of the global



1
  David Brody, Brody File Exclusive: Donald Trump Says Something in Koran Teaches a ‘Very Negative Vibe,’
CBN (Apr. 12, 2011), https://www1.cbn.com/thebrodyfile/archive/2011/04/12/brody-file-exclusive-donald-trump-
says-something-in-koran-teaches.
2
  Jeremy Diamond, Donald Trump: Hillary Clinton Started Birther Movement, CNN (Sept. 21, 2015, 9:11AM),
https://www.cnn.com/2015/09/21/politics/donald-trump-hillary-clinton-birther-movement/index html; Jeremy
Diamond, Trump Jokingly Reprimands Supporters in New Hampshire, CNN (Jan. 5, 2016, 11:37PM),
https://www.cnn.com/2016/01/05/politics/donald-trump-guns-new-hampshire/index.html.
3
  Trump Accused of ‘Hate Campaign’ After Claiming Thousands Cheered on 9/11, Guardian (Nov. 22, 2015,
11:34PM), https://www.theguardian.com/us-news/2015/nov/23/donald-trump-accused-of-hate-campaign-after-
claiming-thousands-cheered-on-911.

                                                      6
          Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 7 of 31



            jihad’ and 51% of those polled, ‘agreed that Muslims in America should have the

            choice of being governed according to Shariah.’ Shariah authorizes such atrocities as

            murder against non-believers who won’t convert, beheadings and more unthinkable

            acts that pose great harm to Americans, especially women. Mr. Trump stated, ‘Without

            looking at the various polling data, it is obvious to anybody the hatred is beyond

            comprehension. Where this hatred comes from and why we will have to determine.

            Until we are able to determine and understand this problem and the dangerous threat it

            poses, our country cannot be the victims of horrendous attacks by people that believe

            only in Jihad, and have no sense of reason or respect for human life.’” 4

        d. After releasing this statement, Mr. Trump emphasized it at a campaign rally, reading

            the excerpt that “Donald J. Trump is calling for a total and complete shutdown of

            Muslims entering the United States until our country’s representatives can figure out

            what the hell is going on,” adding the word “hell” for emphasis. 5

        e. Also in December 2015, Mr. Trump retweeted a claim that Muslims were burning the

            U.S. flag after September 11. 6

        f. In a December 2015 Fox News interview, Mr. Trump characterized Muslims as sick,

            disease-ridden people: “There’s a sickness. They’re [Muslims are] sick people. There’s

            a sickness going on. There’s a group of people that is very sick.” 7


4
   Donald J. Trump Statement on Preventing Muslim Immigration, (Dec. 7, 2015),
https://web.archive.org/web/20151209232647/https://www.donaldjtrump.com/press-releases/donald-j.-trump-
statement-on-preventing-muslim-immigration.
5
  Jenna Johnson, Trump Calls for ‘Total and Complete Shutdown of Muslims Entering the United States,’ Wash.
Post (Dec. 7, 2015, 7:43PM), https://www.washingtonpost.com/news/post-politics/wp/2015/12/07/donald-trump-
calls-for-total-and-complete-shutdown-of-muslims-entering-the-united-states/?utm_term=.e5ebc71fdb26.
6
   Donald J. Trump (@realDonaldTrump), Twitter (Dec. 2, 2015, 2:36PM),
https://twitter.com/realdonaldtrump/status/672182509111767041.
7
   Dan Friedman, Trump Cites ‘Sickness’ in Defense of Muslim Immigration Ban Proposal,
Wash. Examiner (Dec. 13, 2015), http://www.washingtonexaminer.com/trump-citessickness-


                                                      7
          Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 8 of 31



        g. In February 2016, he claimed that shooting Muslims with bullets dipped in pigs’ blood

            can deter terrorism. 8

        h. In March 2016, in an interview aired on CNN, Mr. Trump declared “Islam hates us.” 9

        i. In a July 2016 NBC interview, Mr. Trump stated that he was not pulling back from his

            proposed “Muslim ban.” He explained: “I actually don’t think it’s a rollback. In fact,

            you could say it’s an expansion. I’m looking now at territory. People were so upset

            when I used the word ‘Muslim.’ ‘Oh, you can’t use the word ‘Muslim.’ Remember

            this. And I’m okay with that, because I’m talking territory instead of Muslim.” 10

21.     During his presidential campaign, Mr. Trump also advocated for anti-Muslim policies,

        such as shutting down mosques and registering all Muslims in the United States. When

        asked about the possibility of registering or otherwise monitoring Muslims, Mr. Trump

        promised unprecedented action against Muslims: “And certain things will be done that we

        never thought would happen in this country in terms of information and learning about the

        enemy.” 11

22.     After becoming President, Mr. Trump immediately enacted anti-Muslim policies,

        consistent with his explicit animus.



in-defense-of-muslim-immigration-ban-proposal/article/2578269; 86 Times Donald Trump Displayed or Promoted
Islamophobia, Medium, https://medium.com/nilc/86-times-donald-trump-displayed-or-promoted-islamophobia-
49e67584ac10 (last visited September 28, 2018).
8
   Tessa Berenson, The Real Story Behind Donald Trump’s Pig’s Blood Slander, Time (Feb. 24, 2016),
http://time.com/4235405/donald-trump-pig-blood-muslims-story/; Liam Stack, Trump’s Remarks on Pigs’ Blood
Elicit Challenge From Sister of Chapel Hill Victim, N.Y. Times (Feb. 22, 2016),
https://www.nytimes.com/2016/02/23/us/politics/trump-pigs-blood-sister-chapel-hill-victim-barakat.html.
9
   Theodore Schleifer, Donald Trump: ‘I Think Islam Hates Us,’ CNN (Mar. 10, 2016),
https://www.cnn.com/2016/03/09/politics/donald-trump-islam-hates-us/.
10
   Jenna Johnson, Donald Trump Is Expanding His Muslim Ban, Not Rolling it Back, Wash. Post (July 24, 2016),
https://www.washingtonpost.com/news/post-politics/wp/2016/07/24/donald-trump-is-expanding-his-muslim-ban-
not-rolling-it-back/?utm_term=.47675cf6a6c9.
11
   Jenna Johnson, Donald Trump Would ‘Certainly’ and ‘Absolutely’ Create a Database of Muslims, Wash. Post
(Nov. 20, 2015), https://www.washingtonpost.com/news/post-politics/wp/2015/11/20/donald-trump-would-
certainly-and-absolutely-create-a-database-of-muslims/?utm_term=.34384a1c41bc.

                                                      8
       Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 9 of 31



                                            EO-1

23.   Within one week of becoming President, on January 27, 2017, President Trump issued an

      executive order entitled “Protecting the Nation From Foreign Terrorist Entry Into the

      United States” (“EO-1”). EO-1 temporarily banned entry of immigrant and nonimmigrant

      nationals of seven predominantly Muslim countries: Iran, Iraq, Libya, Somalia, Sudan,

      Syria, and Yemen.

24.   EO-1 discriminated against Muslims on its face. It contained express preferences for

      “religious minorities” in the seven Muslim-majority countries targeted by the ban,

      establishing special benefits only available to individuals who were not Muslim. Section

      5(b) authorized the Secretary of State “to prioritize refugee claims made by individuals on

      the basis of religious-based persecution, provided that the religion of the individual is a

      minority religion in the individual’s country of nationality.” Because the countries that

      were the subject of the ban were overwhelmingly Muslim, these religious minorities were

      non-Muslim people. Section 5(e) contained a similar explicit preference for individuals

      who were not Muslim from the seven banned countries.

25.   EO-1 also contained a provision requiring the regular collection and publication of

      information about so-called “honor killings,” which research shows is a term used almost

      exclusively to stigmatize Muslims by portraying violence in the Muslim community as

      religiously sanctioned. No research shows a link between international terrorism and so-

      called “honor killings.”




                                               9
         Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 10 of 31



26.     President Trump himself confirmed EO-1’s discriminatory purpose.                     In a Christian

        Broadcast Network interview on January 27, 2017, the same day he signed EO-1, he

        affirmed his intent to give priority to persecuted Christians over persecuted Muslims. 12

27.     Rudolph Giuliani, a close advisor of President Trump’s, similarly confirmed EO-1’s

        discriminatory purpose. In discussing EO-1 the day after it was signed, Mr. Giuliani

        boasted on national television that President Trump had called him regarding a “Muslim

        ban” and asked Mr. Giuliani to “show [President Trump] the right way to do it legally.”

        Mr. Giuliani said he had formed a commission to achieve the Muslim ban’s objectives

        without referencing religion. 13

28.     Tellingly, the text of EO-1 mirrored language from a speech Mr. Trump made as a

        presidential candidate, omitting only explicit references to concepts associated with Islam.

        In an August 2016 speech in Youngstown, Ohio, entitled “Understanding the Threat:

        Radical Islam and the Age of Terror,” Mr. Trump stated:

                “[W]e must also screen out any with hostile attitudes toward our country or

                its principles, or who believe that Sharia law should supplant American law.

                Those who do not believe in our Constitution or who support bigotry or

                hatred will not be admitted for immigration into our country.” 14

        Paralleling this speech, Section 1 of EO-1 stated:

                “[T]he United States must ensure that those admitted to this country do not

                bear hostile attitudes toward it and its founding principles. The United


12
   Michael D. Shear and Helene Cooper, Trump Bars Refugees and Citizens of 7 Muslim Countries, N.Y. Times
(Jan. 27, 2017), https://www.nytimes.com/2017/01/27/us/politics/trump-syrian-refugees.html.
13
   Amy B. Wang, Trump Asked for a ‘Muslim Ban,’ Giuliani Says – and Ordered a Commission to do it ‘Legally,’
Wash. Post (Jan. 29, 2017), http://wapo.st/2khcw0t?tid=ss_tw&utm_term=.ab2db76b30de.
14
   Donald Trump Foreign Policy Speech in Youngstown, CSPAN (Aug. 15, 2016), https://www.c-
span.org/video/?413977-1/donald-trump-delivers-foreign-policy-address.

                                                     10
      Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 11 of 31



              States cannot, and should not, admit those who do not support the

              Constitution, or those who would place violent ideologies over American

              law. In addition, the United States should not admit those who engage in

              acts of bigotry or hatred.”

29.   Federal courts enjoined EO-1 quickly after it took effect. See Washington v. Trump, No.

      C17-0141-JLR, 2017 WL 462040 (W.D. Wash. Feb. 3, 2017) (enjoining sections 3(c),

      5(a)-(c), and 5(e) of EO-1); Darweesh v. Trump, No. 17 CV 480, 2017 WL 388504

      (E.D.N.Y. Jan. 28, 2017) (prohibiting Government from removing individuals pursuant to

      EO-1); Aziz v. Trump, No. 1:17 CV 116, 2017 WL 580855 (E.D. Va. Feb. 13, 2017)

      (granting preliminary injunction of portions of EO-1 on Establishment Clause grounds).

                                            EO-2

30.   In response to the injunctions preventing the implementation of EO-1, on March 6, 2017,

      President Trump rescinded EO-1 and signed a new executive order (“EO-2”), bearing the

      same title as EO-1 and imposing nearly identical entry bans. EO-2 temporarily banned

      entry of immigrant and nonimmigrant nationals of six of the seven predominantly Muslim

      countries identified in EO-1: Iran, Libya, Somalia, Sudan, Syria, and Yemen.

31.   EO-2, like EO-1, contained the provision regarding so-called “honor killings.”

32.   EO-2 also directed the Department of State and DHS to conduct a “worldwide review” to

      determine whether additional information would be required from foreign countries to

      properly adjudicate visa applications. EO-2 further directed these Departments to “submit

      to the President a list of countries recommended for inclusion in a Presidential

      proclamation that would prohibit the entry of appropriate categories of foreign

      nationals. . . .”



                                             11
         Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 12 of 31



33.     EO-2 had the same discriminatory intent against Muslims as did EO-1. In fact, a week

        after signing EO-2, President Trump complained at a rally that it was “a watered-down

        version” and that he wanted “to go back to the first one and go all the way, which is what

        [he] wanted to do in the first one.” 15 President Trump subsequently wrote on Twitter that

        “[t]he Justice Dept. should have stayed with the original Travel Ban, not the watered down,

        politically correct version they submitted to S.C.” 16

34.     Senior Policy Advisor to the President Stephen Miller similarly confirmed EO-2’s

        discriminatory purpose when he explained that EO-2 preserved the same “basic policy

        outcome” of EO-1 and that any differences between the two would be “mostly minor

        technical differences.” 17

35.     Federal courts enjoined EO-2s travel and refugee bans before the order took effect. See

        Int’l Refugee Assistance Project v. Trump, 241 F. Supp. 3d 539 (D. Md. 2017), aff’d, 857

        F.3d 554, 572 (4th Cir. 2017); Hawaii v. Trump, 241 F. Supp. 3d 1119 (D. Haw. 2017);

        aff’d, 859 F.3d 741, 756 (9th Cir. 2017). The U.S. Supreme Court granted certiorari and

        partially stayed the injunction. Trump v. Int’l Refugee Assistance Project, 137 S. Ct. 2080,

        2086-88 (2017) (per curiam). EO-2s travel and refugee bans subsequently expired and the

        U.S. Supreme Court dismissed the case as moot. Trump v. Int’l Refuge Assistance Project,

        138 S. Ct. 353 (2017).




15
   Katie Reilly, Read President Trump’s Response to the Travel Ban Ruling: It ‘Makes Us Look Weak,’ Time (Mar.
16, 2017), http://time.com/4703622/president-trump-speech-transcript-travel-ban-ruling/.
16
   Donald J. Trump (@realDonaldTrump), Twitter (July 5, 2017, 3:29AM),
https://twitter.com/realdonaldtrump/status/871675245043888128?lang=en.
17
   Trump Adviser Says New Travel Ban will Have ‘Same Basic Policy Outcome,’ Fox News (Feb. 21, 2017),
http://www.foxnews.com/politics/2017/02/21/trump-adviser-says-new-travel-ban-will-have-same-basic-policy-
outcome.html; Taylor Link, Stephen Miller Admits the New Executive Order on Immigration Ban Is Same as the
Old, Salon (Feb. 22, 2017, 7:30PM), https://www.salon.com/2017/02/22/stephen-miller-admits-the-new-executive-
order-on-immigration-ban-is-same-as-the-old/.

                                                      12
         Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 13 of 31



                                              The Proclamation

36.     On September 24, 2017, President Trump issued the Proclamation, entitled “Enhancing

        Vetting Capabilities and Processes for Detecting Attempted Entry Into the United States

        by Terrorists or Other Public-Safety Threats.”                The Proclamation effectively makes

        indefinite many of the temporary restrictions imposed by EO-1 and EO-2, including

        permanently banning individuals from most of the Muslim countries targeted in EO-1 and

        EO-2. It does so purportedly based on the worldwide review mandated by EO-2, with the

        asserted national security objective of controlling immigration from countries with

        deficient information-sharing practices.

37.     The Proclamation indefinitely bans individuals from five Muslim-majority countries:

        Iran, Libya, Somalia, Syria, and Yemen. The Proclamation initially included a ban on

        people from Chad, another Muslim-majority country, which was later lifted by

        Defendants. 18 The Proclamation also bans travel from North Korea, as well as travel by

        certain government officials from Venezuela.

38.     The Proclamation provides that foreign nationals affected by the Proclamation’s travel

        restrictions may be granted a waiver from those restrictions, on a case-by-case basis, if they

        satisfy certain delineated criteria. Section 3(c) provides that a waiver may be granted if a

        foreign national demonstrates — on a case-by-case basis, to the satisfaction of the

        adjudicating Department of State or DHS official — that “(A) denying entry would cause

        the foreign national undue hardship; (B) entry would not pose a threat to the national

        security or public safety of the United States; and (C) entry would be in the national interest



18
   Eric Beech, U.S. Lifts Travel Ban on Chad Citizens: White House, Reuters (Apr. 10, 2018, 5:45PM),
https://www.reuters.com/article/us-usa-chad-security/u-s-lifts-travel-ban-on-chad-citizens-white-house-
idUSKBN1HH3FW.

                                                        13
      Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 14 of 31



      [of the United States].” In effect, these criteria — if applied in good faith — permit the

      granting of a waiver when the alleged security considerations underpinning the

      Proclamation’s categorical bars, and the statutory authorization for it, are inapplicable in a

      given case. Section 3(c) also delineates ten circumstances in which granting waivers “may

      be appropriate.”

39.   The Proclamation, like EO-1 and EO-2, is driven by religious animus and not reasonably

      related to legitimate national security considerations. Tellingly, President Trump and his

      close advisors repeatedly have refused to disavow his prior discriminatory statements.

      Moreover, as described below, Defendants’ discriminatory intent is reflected by the

      Proclamation’s failure to further national security interests, the pretextual nature of the

      purported worldwide review, the pretextual inclusion of two non-Muslim majority

      countries in the ban, and the pretextual implementation of the waiver scheme.

40.   On October 17, 2017, this Court granted in part and denied in part Plaintiffs’ motion for a

      preliminary injunction. Int’l Refugee Assistance Project v. Trump, 265 F. Supp. 3d 570,

      582 (D. Md. 2017). The same day, U.S. District Judge Derrick K. Watson of the District

      of Hawai’i granted a temporary restraining order, which was later converted to a

      preliminary injunction. Hawaii v. Trump, 265 F. Supp. 3d 1140, 1145 (D. Haw. 2017).

      The Government appealed both decisions, but before either the Fourth or the Ninth Circuits

      issued decisions, on December 4, 2017, the U.S. Supreme Court stayed the preliminary

      injunctions, pending disposition of the Government’s appeals. Trump v. Int’l Refugee

      Assistance Project, 138 S. Ct. 542 (2017). On December 22, 2017, the Ninth Circuit

      affirmed in part and reversed in part Judge Watson’s decision. Hawaii v. Trump, 878 F.3d

      662, 673 (9th Cir. 2017). On February 15, 2018, the Fourth Circuit affirmed this Court’s



                                               14
            Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 15 of 31



           decision. Int’l Refugee Assistance Project v. Trump, 883 F.3d 233, 274 (4th Cir. 2018).

           On June 26, 2018, the Supreme Court reversed the Ninth Circuit’s decision granting the

           preliminary injunction and remanded the case for further proceedings. Trump v. Hawaii,

           138 S. Ct. 2392, 2423 (2018).

41.        The Proclamation, which is at issue in this action, currently is in effect and barring

           approximately 138 million Muslim nationals from the United States. 19

                        The Proclamation Does Not Further National Security Interests

42.        8 U.S.C. § 1182(f) of the Immigration and Nationality Act, the statutory provision

           authorizing the Proclamation, permits the president to suspend the “entry of any aliens or

           of any class of aliens into the United States [upon a finding that such entry] would be

           detrimental to the interest of the United States[.]” (Emphasis added.)

43.        The Proclamation repeatedly asserts a national security rationale. Yet the Proclamation

           does not further national security interests.

44.        First, the purported purpose of the Proclamation — controlling immigration from countries

           with deficient information-sharing practices — is already addressed by the immigration

           system. Visa applicants bear the burden of showing that the applicant is eligible to receive

           a visa, and the Government can exclude individuals who do not meet that burden. Absent

           the Proclamation, immigration law thus provides an appropriate mechanism for the

           Government to refuse to issue visas to persons where they, or their country’s government,

           fail to present sufficient information to determine whether they present a national security

           risk. The Proclamation offers no explanation for how this individualized adjudication

           process is flawed. Moreover, the information-sharing rationale cannot be squared with the



19
     See Pew Research Ctr., The Global Religious Landscape 45-50 (2012).

                                                        15
         Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 16 of 31



        fact that the Proclamation permits foreign nationals from nearly every banned country to

        enter on a variety of nonimmigrant visas — documents for which applicants receive less

        vetting than immigrant visas. There is no plausible national security rationale for drawing

        such distinctions between immigrant and nonimmigrant visa applications, and admitting

        aliens as business travelers or tourists but not as students, crewmembers, or exchange

        visitors.

45.     Second, a categorical ban on nationality will not accomplish the Proclamation’s supposed

        goal of addressing “terrorism-related” risks.            DHS has determined that country of

        citizenship is unlikely to be a reliable indicator of potential terrorist activity. 20 And not a

        single American has died in a terrorist attack in the United States at the hand of citizens of

        Iran, Libya, Somalia, Syria, or Yemen in the past 40 years. 21

46.     Third, the Proclamation establishes waiver criteria that are unrelated to and/or unnecessary

        for the Proclamation’s asserted national security rationale. Two of the criteria — the undue

        hardship and national interest prongs — are wholly unrelated to national security. The

        third criterion — that the foreign national’s entry “would not pose a threat to the national

        security or public safety of the United States” — was already considered as part of the pre-

        Proclamation visa vetting process.




20
   Vivian Salama, DHS Report Disputes Threat From Banned Nations, AP News (Feb. 24, 2017),
https://apnews.com/39f1f8e4ceed4a30a4570f693291c866.
21
   Uri Friedman, Where America’s Terrorists Actually Come From, Atlantic (Jan. 30, 2017),
https://www.theatlantic.com/international/archive/2017/01/trump-immigration-ban-terrorism/514361/.

                                                      16
         Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 17 of 31



                                     The Worldwide Review Was Pretext
                            to Conceal the Proclamation’s Discriminatory Purpose

47.     The Proclamation is facially inconsistent and contradictory, as reflected by the banned

        countries that supposedly were identified as the result of the worldwide review mandated

        by EO-2.

48.     That review was undertaken to enable President Trump to provide what would appear to

        be a facially legitimate rationale to justify policies that in fact were discriminatory in both

        purpose and effect. Although DHS claimed that it had developed a “comprehensive set of

        criteria” to evaluate the “information-sharing practices, policies, and capabilities” of each

        of the world’s nearly 200 countries, those criteria were applied in a contrived manner that

        was obviously intended to reverse engineer a ban on the core Muslim-majority countries

        targeted by EO-1 and EO-2. For example:

        a. The Proclamation itself concedes that its “baseline criteria” were, in fact, ignored in

             banning immigrants from countries that met the criteria and in sparing immigrants from

             countries that did not. For instance, Somalia (a majority-Muslim country) was banned,

             even though it satisfied the criteria. Iraq was not banned, even though it failed to meet

             the criteria. 22

        b. The Proclamation ignores numerous countries that failed the baseline criteria.

             Defendants chose to permit immigration from many countries that do not satisfy the

             baseline criteria and, in particular, do not supply the information that supposedly is

             “needed” from foreign governments to enable the United States to assess its ability to

             make informed decisions about foreign nationals applying for visas. 23


22
    David Bier, Travel Ban Is Based on Executive Whim, Not Objective Criteria, Cato Institute (Oct. 9, 2017,
2:07PM), https://www.cato.org/blog/travel-ban-based-executive-whim-not-objective-criteria.
23
   Id.

                                                        17
         Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 18 of 31



        c. The Proclamation spares certain countries from the ban based on “certain mitigating

             factors,” but applies them in no logical or coherent fashion, other than to impose a ban

             on Muslim-majority countries. 24

                       The Inclusion of Non-Muslim-Majority Countries Was Pretext
                          to Conceal the Proclamation’s Discriminatory Purpose

49.     The addition to the travel blacklist of two non-majority Muslim countries was a transparent

        attempt to disguise the Proclamation’s anti-Muslim intent.

50.     As a practical matter, very few travelers from those two countries, North Korea and

        Venezuela, are affected by the ban. Only a negligible number of North Korean citizens

        seek to come to the United States because those citizens are generally prohibited from

        leaving North Korea. In 2016, for instance, only 109 visas were issued to North Korean

        nationals, while only 58 visas were issued in 2017. 25 Indeed, the State Department has

        recognized that, with respect to North Korea, the Proclamation will have little impact as a

        practical matter because North Korean travel to the United States was already severely




24
  Id.
25
  Department of State – Bureau of Consular Affairs, Table XVII: Nonimmigrant Visas Issued by Classification and
Nationality (Including Border Crossing Cards): Fiscal Year 2017,
https://travel.state.gov/content/dam/visas/Statistics/AnnualReports/FY2017AnnualReport/FY17AnnualReport%20-
TableXVII.pdf (last visited September 28, 2018) (55 nonimmigrant visas issued); Department of State – Bureau of
Consular Affairs, Table III: Immigrant Visas Issued (by Foreign State of Chargeability or Place of Birth): Fiscal
Year 2017,
https://travel.state.gov/content/dam/visas/Statistics/AnnualReports/FY2017AnnualReport/FY17AnnualReport-
TableIII.pdf (last visited September 28, 2018) (3 immigrant visas issued); Department of State – Bureau of Consular
Affairs, Table XVIII: Nonimmigrant Visas Issued by Nationality (Including Border Crossing Cards) Fiscal Year
2007-2016, https://travel.state.gov/content/dam/visas/Statistics/Non-Immigrant-
Statistics/NIVDetailTables/FY16%20NIV%20Detail%20Table.pdf (last visited September 28, 2018); Department of
State – Bureau of Consular Affairs, Table XIV: Immigrant Visas Issued at Foreign Service Posts (by Foreign State
Chargeability) (All Categories) Fiscal Years 2007-2016,
https://travel.state.gov/content/dam/visas/Statistics/AnnualReports/FY2016AnnualReport/FY16AnnualReport-
TableXIV.pdf (last visited September 28, 2018) (9 immigrant visas issued).


                                                        18
          Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 19 of 31



         limited prior to the Proclamation. 26 And the ban only applies to a small number of

         Venezuelan government officials and their families, not to ordinary visa applicants.

                                   The Waiver Scheme Is Pretext
                       to Conceal the Proclamation’s Discriminatory Purpose

51.      Defendants have advanced the Proclamation’s waiver scheme as evidence that the

         immigration ban has been cleansed of anti-Muslim animus.

52.      In fact, however, Defendants have operated the waiver scheme in a manner that reveals the

         Proclamation to be a pretext for excluding Muslims from the United States, rather than a

         policy tethered to statutory prescriptions and tailored to address national security risks.

         That is, the waiver scheme is merely “window dressing,” such that there really is no waiver

         process that enables individuals impacted by the Proclamation to enter the United States. 27

53.      Although the Proclamation establishes a mechanism for affording visa applicants case-by-

         case consideration of their eligibility for a waiver, Defendants have denied waivers en

         masse to applicants. And although the Proclamation identifies ten circumstances under

         which granting a waiver “may be appropriate,” Defendants have denied thousands of

         waivers to visa applicants who fall within those circumstances.

54.      Consular officials review criteria provided by Defendants with the goal of identifying

         criteria to determine that the applicant is not eligible to apply for a waiver. 28 At least one




26
   Vanessa Sauter, Does Trump’s North Korea Travel Ban Actually Ban Any North Koreans?, Lawfare (Sept. 26,
2017, 12:25PM), https://www.lawfareblog.com/does-trumps-north-korea-travel-ban-actually-ban-any-north-
koreans; Zachary Cohen, North Korea’s on Trump’s Travel Ban List, But That’s Not Likely to Disrupt Diplomacy,
CNN (June 26, 2018, 6:29PM), https://www.cnn.com/2018/06/26/politics/trump-travel-ban-ruling-north-
korea/index.html.
27
    Declaration of Christopher Richardson, Esq., at 10, Alhabri, et al., v. Miller, No. 1:18-cv-02435 (E.D.N.Y. June
1, 2018), https://www.scribd.com/document/382035331/Exhibit-A. The declaration was made by Mr. Richardson
based on “all the state department guidance, cables, sample Q’s and A’s and instructions regarding executing all
three orders and had the opportunity to review all those materials.” Id. at 4-5.
28
   Id. at 11.


                                                         19
          Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 20 of 31



         consular official was of the understanding that no applicant was to be determined eligible

         to apply. And even if an applicant satisfies the criteria for a waiver, consular officials are

         not allowed to exercise their discretion to grant a waiver. Instead, they are required to

         forward the application to officials inside the United States to either grant or deny the

         waiver. 29

55.      Analysis of State Department data appears to corroborate that there is no meaningful

         waiver process. It shows that, in the first few months after the Proclamation went into

         effect, Defendants only granted waivers to two percent of eligible applicants — i.e., 579 of

         27,129 applicants. 30

56.      As such, although the Proclamation establishes criteria for granting waivers, Defendants

         do not actually grant waivers to numerous persons — predominantly Muslims — who

         satisfy the Proclamation’s own terms, including that their entry would not pose national

         security risks and would be in the United States’s national interest.

57.      Moreover, Defendants have not informed visa applicants of the availability of a waiver or

         mechanism through which they may submit information in support of a waiver application.

58.      This systematic denial of waivers for applicants eligible under the Proclamation’s own

         terms demonstrates that the Proclamation’s purpose was to exclude Muslims from the

         United States, not to address national security risks.

59.      The administration is “hiding” behind the doctrine of consular non-reviewability for the

         benefit of issuing a Muslim ban. 31



29
   Id. at 11.
30
    Yeganeh Torbati, U.S. Issued Waivers to Trump’s Travel Ban at Rate of 2 Percent, Data Shows, Reuters (June
26, 2018), https://www reuters.com/article/us-usa-immigration-ban/us-issued-waivers-to-trumps-travel-ban-at-rate-
of-2-percent-data-shows-idUSKBN1JN07T.
31
   Declaration of Christopher Richardson, Esq., at 12, Alhabri, et al., v. Miller, No. 1:18-cv-02435 (E.D.N.Y. June 1,
2018), https://www.scribd.com/document/382035331/Exhibit-A.

                                                         20
      Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 21 of 31



                                        The Plaintiffs

                                        Eblal Zakzok

60.   Dr. Zakzok is a native of Syria and a lawful permanent resident of the United States, who

      currently resides in Columbus, Ohio.

61.   Dr. Zakzok attended graduate school at the University of Manchester in the United

      Kingdom. In 2008, after obtaining his Ph.D., he returned to Syria and was employed as a

      full-time assistant professor at Aleppo University until the beginning of 2014, when Syrian

      regime security forces detained and tortured him for two weeks.

62.   After Dr. Zakzok was tortured, in September 2014, he and his family fled from Syria to

      Turkey to escape further persecution and torture and the horrific civil war.

63.   While his wife and children temporarily remained in Turkey, Dr. Zakzok came to the

      United States on September 30, 2014 to present a paper at an international conference in

      Michigan and requested asylum.

64.   He was granted asylum on December 17, 2014 and was assisted by The Scholar Rescue

      Fund of the Institute of International Education in obtaining a fellowship at the Ohio State

      University where he teaches Surveying, Remote Sensing and Geographical Information

      Systems.

65.   Following his successful asylum application, on January 25, 2016, Dr. Zakzok’s wife and

      four of his five children were granted derivative asylum benefits. Shortly thereafter, they

      traveled to the United States to be reunited with Dr. Zakzok.

66.   Dr. Zakzok’s remaining daughter, Turkie, has been forced to remain in Turkey because she

      was over 21 at the time he was granted asylum and thus did not qualify for derivative

      asylum benefits.



                                               21
      Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 22 of 31



67.   On August 25, 2017, Dr. Zakzok filed a Petition for Alien Relative, Form I-130, seeking

      approval for Turkie to immigrate to the United States. That petition is still pending with

      USCIS.

68.   The Proclamation, which bars all Syrians from entering the United States on either

      immigrant or non-immigrant visas, bars Turkie Zakzok from obtaining the immigrant visa

      for which she has applied. The Proclamation prevents her from immigrating to the United

      States to be reunited with her parents and siblings, and consequently prevents the family

      from being a regular part of each other’s lives.

69.   Dr. Zakzok’s family is distraught at the prospect of being indefinitely or permanently

      divided. Dr. Zakzok fears for his daughter’s safety in Turkey, where he believes Syrian

      women are often targeted by criminals. He also is concerned that his daughter — who is

      ineligible for permanent residency status in Turkey — may be required to return to Syria,

      where she would risk being detained and tortured. Turkie Zakzok has not been to Syria in

      several years, since she fled the country with her family.

70.   The Proclamation also causes economic strain for Dr. Zakzok’s family. The ban on his

      daughter’s entry imperils her education — she was accepted to the Ohio State University

      — and her ability to contribute to their family life. Meanwhile, Dr. Zakzok also must

      continue to help support his daughter in Turkey.

71.   The Proclamation bans Dr. Zakzok’s daughter from the United States on the basis of the

      same connection to Syria shared by Dr. Zakzok and the rest of his family, who are already

      in the United States: The Syrian regime victimized them all, they fled together, and the

      United States approved permanent legal residency for the rest of the family

      notwithstanding their contact with the conditions in Syria.



                                               22
      Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 23 of 31



72.   Dr. Zakzok feels that the Proclamation is basically an attack on his religion, Islam, and on

      all Muslims who want to immigrate to the United States.

                                          Fahed Muqbil

73.   Mr. Muqbil is a United States citizen of Yemeni origin. He grew up in Louisiana and

      currently resides in Mississippi.

74.   In 2012, Mr. Muqbil met and married his wife, a Yemeni national. They have two

      daughters, both of whom are United States citizens.

75.   Mr. Muqbil submitted an I-130 petition for his wife in June 2017, which was approved on

      August 17, 2017. His wife attended a visa interview in Egypt on October 10, 2017.

76.   In January 2018, Mr. Muqbil’s wife received a waiver from the Proclamation and was

      issued a visa. She entered the United States on January 26, 2018 and is a green card holder.

77.   Because of the Proclamation, Mr. Muqbil’s wife was separated from their younger

      daughter for more than 250 days, during which time Mr. Muqbil’s wife was not permitted

      to travel to the United States and their daughter was too sick to travel out of the United

      States. Their daughter was born in Yemen in 2016 with a very serious birth defect and its

      co-morbid conditions — meningomyelocele (spina bifida), hydrocephalus with VP shunt,

      Chiari II malformation, neurogenic bladder, hydro nephrosis, infantile spasms, epilepsy,

      dysphasia, and worsening vision. In May 2017, after seeking emergency medical treatment

      abroad for their daughter, Mr. Muqbil left his wife abroad and brought their daughter to

      the United States to receive treatment for her worsening condition. In the United States,

      their daughter was hospitalized on multiple occasions and underwent several life-

      threatening surgeries — all while Mr. Muqbil’s wife was prohibited from traveling to the

      United States to be with her critically-ill child.



                                                 23
      Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 24 of 31



78.   Mr. Muqbil’s wife’s entry to the United States has not undone the pain he experienced

      during the period that she was banned.           Nor has it diminished his feelings of

      marginalization or dissipated the stigma he experiences from being vilified because of his

      Muslim faith.

79.   The Proclamation makes Mr. Muqbil feel as though he and his fellow American Muslims

      are unwanted, different, and somehow dangerous merely because of their religion. He

      believes the Proclamation paints him and his family as terrorists, and he feels condemned

      and penalized for practicing Islam. Mr. Muqbil further believes that the Proclamation

      renders him a second-class citizen because of his faith, and resulted in the treatment of his

      wife as a “national security threat,” rather than as a mother who simply wanted to care for

      her family.

                                         Jane Doe #1

80.   Jane Doe #1 is a Muslim U.S. citizen residing in Minnesota, where she works as a health

      care assistant.

81.   Jane Doe #1 is married to a Somali foreign national who received a waiver from the

      Proclamation and entered the United States on February 21, 2018.

82.   Prior to entering the United States, Jane Doe #1’s spouse resided in Malaysia, where he

      had lived since 2008.

83.   In late 2016, Jane Doe #1 filed an I-129F petition with USCIS seeking a K-1 visa for her

      then-fiancé. The K-1 visa would permit her fiancé to enter the United States, get married,

      and pursue permanent residence in the United States.

84.   USCIS approved Jane Doe #1’s I-129F petition in March 2017, which then allowed her

      fiancé to apply to the Department of State for his visa, which because he received a waiver,

      he ultimately received.

                                               24
      Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 25 of 31



85.   Jane Doe #1 feels that the Proclamation was motivated by a desire to stigmatize Muslims.

      Despite being entitled to the same rights and legal protections as any other U.S. citizen, the

      Proclamation makes her feel like a second-class citizen on the basis of her Muslim faith.

      She personally feels stigmatized by the Proclamation.

86.   Since the Proclamation was announced, Jane Doe #1 has felt upset and hopeless. She also

      feels nervous and anxious when interacting with other people.

87.   Jane Doe #1 has noticed people treating her differently since the Proclamation was

      announced. When people on social media learn that she is from Somalia, they send her

      hurtful messages and question her legal status. She is afraid to travel because she fears that

      she will be subject to heightened scrutiny or questioning based on the place of birth listed

      on her passport. She is afraid that she will be isolated and separated from her fellow

      citizens.

                                          Jane Doe #2

88.   Jane Doe #2 is a United States citizen, originally from Syria, and a resident of Maryland.

89.   Jane Doe #2 is married with two children.

90.   Following the birth of her first child in 2016, Jane Doe #2’s mother joined her in the United

      States and became a lawful permanent resident the following year. Jane Doe #2’s mother

      now resides in Maryland with Jane Doe #2, her husband, and their two children.

91.   Since Jane Doe #2’s mother left for the United States, her father, a Syrian national, has

      lived and worked in a Gulf nation in order to support the family. He planned to join his

      wife, daughter, and grandchildren in the United States permanently after retiring.

92.   Jane Doe #2’s father has entered the United States on tourist visas multiple times without

      incident.



                                               25
      Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 26 of 31



93.   In 2017, Jane Doe #2 submitted an I-130 petition seeking approval for her father to

      immigrate to the United States. USCIS approved the petition Jane Doe #2 submitted on

      her father’s behalf, but her father has not yet been interviewed.

94.   However, because he is seeking an immigrant visa and is a Syrian national, the

      Proclamation bars Jane Doe #2’s father from entering the United States.

95.   Jane Doe #2’s separation from her father causes her tremendous anguish. In addition to

      the anxiety created by the fragmentation of her family, she fears for her father’s safety.

      Jane Doe #2 and her husband are politically active members of an organization that

      advocates for a free and democratic Syria. As her father nears retirement, he may be forced

      to leave the Gulf nation, where he has a work-based visa. If her father has to retire but is

      unable to join his family in the United States, he may be forced to return to Syria, where

      he could face grave personal risk as a result of Jane Doe #2’s political activities.

96.   Jane Doe #2 feels that the Proclamation discriminates against her as a Muslim. She was

      naturalized as an American citizen and understood that the Constitution protects people

      and the rights of religious minorities. She believes that keeping Muslim families apart,

      hurting her family because of their Muslim faith, and targeting Muslim-majority countries

      for exclusion from the United States is inconsistent with those principles.

97.   The Proclamation bars Jane Doe #2’s father from entering the United States, purportedly

      because of conditions in Syria, even though he has not been inside Syria in more than 20

      years.




                                               26
       Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 27 of 31



                                     CAUSES OF ACTION

                                            COUNT I
                          (First Amendment – Establishment Clause)
                                  (On behalf of all Plaintiffs)

98.    The foregoing allegations are repeated and incorporated as though fully set forth herein.

99.    The Establishment Clause of the First Amendment prohibits the federal government from

       officially preferring one religion over another, including actions intended to disfavor a

       religion.

100.   Section 2 of the Proclamation and Defendants’ actions to implement it are intended to

       disfavor Islam and have the effect of disfavoring Islam.

101.   Section 2 of the Proclamation and Defendants’ actions to implement it violate the

       Establishment Clause by singling out Muslims for disfavored treatment that is neither

       justified by, nor closely fitted to, any compelling governmental interest.

102.   Defendants’ violation of the Establishment Clause is causing ongoing and immediate harm

       to Plaintiffs.

                                            COUNT II
                   (Substantive Violation of the Administrative Procedure Act
                            Through Violations of the Constitution)
                                   (On behalf of all Plaintiffs)

103.   The foregoing allegations are repeated and incorporated as though fully set forth herein.

104.   The APA requires courts to hold unlawful and set aside any agency action that is “arbitrary,

       capricious, an abuse of discretion, or otherwise not in accordance with law;” “contrary to

       constitutional right, power, privilege, or immunity;” or “in excess of statutory jurisdiction,

       authority, or limitations, or short of statutory right.” 5 U.S.C. § 706(2)(A)-(C).

105.   In issuing and implementing the Proclamation, Defendants have acted contrary to the

       Establishment Clause of the United States Constitution.

                                                27
       Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 28 of 31



106.   In issuing and implementing the Proclamation, Defendants have acted arbitrarily and

       capriciously. Although Defendants have sought to portray as objective and considered the

       process that led to selecting eight countries for sanctions, it is evident that this is not the

       case. Despite DHS’s claim that it developed and applied a “comprehensive set of criteria”

       to evaluate the “information-sharing practices, policies, and capabilities of foreign

       governments,” the decisions regarding which countries to exclude relied to an unspecified

       extent on other, less objective considerations. Even taking into account such subjective

       considerations, the Proclamation itself acknowledges that, in numerous regards, it did not

       faithfully follow the conclusions of the review. More broadly, the Proclamation purports

       to protect the United States from terrorism, but harms millions of people with absolutely

       no connection to terrorism.

107.   Through their actions described in this Amended Complaint, Defendants have violated the

       substantive requirements of the APA.           Defendants’ violation inflicts ongoing and

       immediate harm on Plaintiffs.

                                           COUNT III
                (Procedural Violation of the Administrative Procedure Act)
                               (On behalf of all Plaintiffs)

108.   The foregoing allegations are repeated and incorporated as though fully set forth herein.

109.   The APA requires courts to hold unlawful and set aside any agency action taken “without

       observance of procedure required by law.” 5 U.S.C. § 706(2)(D).

110.   The Departments of State and Homeland Security are “agencies” under the APA. See 5

       U.S.C. § 551(1).

111.   The APA requires that agencies follow rulemaking procedures before engaging in action

       that impacts substantive rights. See 5 U.S.C. § 553.


                                                 28
       Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 29 of 31



112.   In implementing the Proclamation, federal agencies have changed the substantive criteria

       by which individuals from the targeted countries may enter the United States. This change,

       among other actions by Defendants, impacts substantive rights.

113.   Defendants did not follow the rulemaking procedures required by the APA in enacting and

       implementing the Executive Order.

114.   Defendants have violated the procedural requirements of the APA. This violation inflicts

       ongoing and immediate harm upon Plaintiffs.

                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray that this Court:

       a. Declare that Section 2 of the Proclamation is unauthorized by, and contrary to, the

          Constitution and laws of the United States;

       b. Enjoin the Defendants from implementing or enforcing Section 2 of the Proclamation

          across the nation;

       c. Award any other relief as the Court may deem just and proper.




                                               29
      Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 30 of 31



Dated: October __, 2018            Respectfully submitted,

                                   /s/ Charles E. Davidow

                                   Charles E. Davidow (Bar # 06516)
                                     PAUL, WEISS, RIFKIND,
                                     WHARTON & GARRISON LLP
                                     2001 K Street NW
                                     Washington, DC 20006-1047
                                     Tel.: (202) 223-7300
                                     Fax: (202) 223-7420
                                     cdavidow@paulweiss.com

                                   Robert A. Atkins†
                                   Liza Velazquez†
                                   Andrew J. Ehrlich†
                                   Steven C. Herzog†
                                     PAUL, WEISS, RIFKIND,
                                     WHARTON & GARRISON LLP
                                     1285 Avenue of the Americas
                                     New York, NY 10019-6064
                                     Tel.: (212) 373-3000
                                     Fax: (212) 757-3990
                                     ratkins@paulweiss.com
                                     lvelazquez@paulweiss.com
                                     aehrlich@paulweiss.com
                                     sherzog@paulweiss.com


                                   Lena F. Masri†
                                   Gadeir Abbas†
                                    Council on American-Islamic
                                    Relations (CAIR)
                                    453 New Jersey Avenue SE
                                    Washington, D.C. 20003
                                    Tel.: (202) 488-8787
                                    Fax: (202) 488-0833
                                    lmasri@cair.com
                                    gabbas@cair.com




                                    30
Case 1:17-cv-02969-TDC Document 62 Filed 11/02/18 Page 31 of 31



                             Faiza Patel†
                              Brennan Center for Justice
                              at NYU School of Law
                              120 Broadway, Suite 1750
                              New York, NY 10271
                              Tel.: (646) 292-8310
                              Fax: (212) 463-7308
                              patelf@brennan.law.nyu.edu


                             Jethro Eisenstein†
                                Profeta & Eisenstein
                                45 Broadway, Suite 2200
                                New York, New York 10006
                                Tel.: (212) 577-6500
                                Fax: (212) 577-6702
                                jethro19@gmail.com


                             Counsel for Plaintiffs

                             † Admitted Pro Hac Vice




                              31
